RSPO

PT Harisa Agro Lestari
District of Barito Utara
Central Kalimantan Province

Indonesia

RSPO NEW PLANTING PROCEDURE
SUMMARY REPORT OF SEIA AND HCV ASSESSMENT

July 2015

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL
RSPO

RSPO NEW PLANTINGS PROCEDURE
Summary Report of SEIA & HCV Assessment

1. Executive Summary

PT Harisa Agro Lestari (PT HAL) is located in Teweh Tengah Sub District, Barito Utara
District of Central Kalimantan Province. PT HAL is one of the Indonesian oil palm
companies that have committed to adopt the sustainable management practices in its
operation. PT HAL consists of two location permits: No 188.45/218/2012 (size 12,582 ha)
issued by the Barito Utara Regent (SK Bupati Barito Utara) dated | May 2012 and No.
188.45/273/2013 issued by the Barito Utara Regent dated 16 May 2013 (size 3,068 ha). The

total area of its location permit is 15,650 ha.

The Plantation Business Permit (UP) of PT HAL for area 12,582 ha was issued based on the
decree of the regent of Barito Utara No. 188.45/339/2008 dated 29 April 2008, the first
extension of Plantation Business Permit on 15 September 2011 with number of No.
188.45/366/2011, second extension on 16 May 2013 with the number of No.
188.45/272/2013 and third extension on 21 May 2015 with number of No 188.45/340/2015.
Plantation Business Permit (TUP) of PT HAL for area 3,424 ha was issued on 18 December
2012 No. 188.45/522/2012. The Social Environmental Impact Assessment (AMDAL) of PT
HAL was approved by Environmental Impact Assessment Commission Barito Utara District
and Environmental Permit (Izin Lingkungan) was approved by Barito Utara Regent No.
188.45/234/2013 dated 7 May 2013.

PT HAL has been adopted as a member of the Roundtable on Sustainable Palm Oil (RSPO)
(membership number 1-0186-15-000-00) in June 2015. As part of its commitment to RSPO
standards, PT HAL has enforced the RSPO New Planting Procedure with immediate effect.
As part of the management of sustainable oil palm cultivation, PT HAL has conducted Social
Impact Assessment (SIA) and HCV assessment include land use change analysis (LUCA) in
May 2015 by Aksenta, whose team leader has been licensed by the HCV Assessor Licensing
Scheme (Provisional ALS15039IS). In addition, PT HAL has also conducted Carbon Stock
Assessment by Aksenta. The land use change and green house gases emission (GHG)
analysis is estimated using RSPO GHG Assessment Tool for New Oil Palm Planting dated
December 2014. As per RSPO requirements, carbon stock values and GHG emission
assessment report has been submitted to the RSPO Emission Reduction Working Group

separately. The self declaration using “Reporting Template for Disclosure of Areas Cleared

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page |1
RSPO

without Prior HCV Assessment since November 2005”, and “The Reporting Template for
RSPO Historical Land Use/Cover Analysis and Compensation Liability” will be submitted to
RSPO.

The land use change analysis was used to determine changes to the land covers since 2005.
RSPO proxies were used to indicate changes to the HCV status. The land use change analysis
based on landsat satellite imagery confirmed that there are no primary forests in the PT HAL
concession. The landsat satellite imagery of November 2005 also showed that shrubland is
the dominant land cover in the concession. In the May 2015 satellite imagery and from
groundtruthing (16-25 May 2015), shrubland remained the dominant land cover in PT HAL
concession.. Based on the result of the HCV Assessment, the types of HCV dominated in PT
HAL are HCV 1 ; HCV 3 dan HCV 4. The area indicated as HCV is spread through 14 spots
of location. HCV area in PT HAL is amounted to 2,157.1 ha of the total location permit of PT
HAL. The HCV consists mainly of secondary forest, river and the riparian buffer zone. The

proposed oil palm planting are not with HCV areas.

The result of the social impact assessment by Aksenta shows that there are many positive
impacts will be enhanced for the surrounding communities and that there are some potential
negative impacts for the surrounding community. The potential positive impacts are the new
source of income and/or additional financial assets for the surrounding community, especially
those who have been working for PT HAL. On the other hand, community land might shrink
and the community access to clean water might be disturbed. In order to successfully manage
the potential social impact, risk and issue, PT HAL will be developing a strategic and
systematic plan. The main strategy PT HAL is to implement social management plan

immediately and integrate the plan to the whole plantation operation.

In order to successfully manage the potential social impact, risk and issue, PT HAL must
develop a strategic and systematic plan. The social issue and risk could not be handled in a
short term, as PT HAL must possess a long-term perspective and continuous improvement.
The main recommendation of this assessment is that PT HAL should implement social

management plan immediately and integrate the plan to the whole plantation operational.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 2
RSPO

2. Scope of the HCV & SIA Assessment
2.1. Organizational Information and Contact Person

Table 1. Profile and Information of PT. Harisa Agro Lestari

Profile Information
Company name PT Harisa Agro Lestari
Deed of Establishment No. 238, dated on 27 July 2007
Notary Linda Kenari SH MH.
Type of Business Oil Palm Plantation & Processing
RSPO membership number 1-0186-15-000-00
Location Desa Sei Rahayu I, Sei Rahayu II, Rimba Sari, Beringin

Raya, Datai Nirui dan Desa Pendreh, Kecamatan Teweh

Tengah, Kabupaten Barito Utara, Provinsi Kalimantan

Tengah.
Area Location Permit No 188.45/218/2012 (size 12,582 ha
Location Permit No. 188.45/273/2013 (size 3,068 ha)
Administrative Address Desa Rimba Sari RT 03 Kecamatan Teweh Tengah
Kabupaten Barito Utara, Propinsi Kalimantan Tengah,
Indonesia.
Contact Person Dita Galina
Sustainability@indhal.com
Geographical Location 0°48°51.30"-0°58'42.87"S, 114°39°53.45”- 114°52711.83” E
Its surrounding entities The northern side of PT HAL concession borders the main

road of PT Multi Persada Gatra Megah and PT Satria
Abdi Lestari. The eastern side of PT HAL borders Barito
river ; the southern side of PT HAL borders IUPHHK PT.
Joloi Mosak and the western side of PT HAL borders
TUPHHK PT. Bina Multi Alam Lestari.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 3
Personnel involved in planning and implementation
1.

NYNawWA WN

RSPO

Johnson (Coordinator of Estate operational)

Baso Arsadi (Head of field assistant) and its Field Assistant

Dita Galina Environment Division / Sustainability Coordinator

Dadang Kurnia (Sustainability)
Abidin (Public Relation/Legal Compliance)
Heriyanto (GIS & Surveyor)

Septian (GIS)

The NPP management chart of PT HAL

Director

Coorainator ot
Esiaie Operational

Manager

_| Coorainator oF
Sustainability

niet of Head ot
Administration Field Assistant
‘Administration

pe Field Assistant

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Head ot
GIS & Surveyor

Head of
Public Relation

Assistant of
GIS & Surveyor

Assistant ot
Public Relation

Page | 4
RSPO

2.2. List of Legal documents, regulatory permits and property deeds related to the
project area

The following are lists of licenses held by PT HAL

Table 2 Relevant legal documents, regulatory permits and property deeds of PT HAL

No Permits Remarks
1 | Taxpayer Notification Number 02.708.680.0-714.001
Certificate Of Company Registration (TDP)
2 15.02.1.01.00230, 26 May 2015
(TDP)
; ; 510/154/SIUP KECIL/KPPT,
3 | Business Permit (SIUP)
26 May 2015
4 | Disorders Permit (HO) 504/389/KPPT, 26 May 2015
5 | Place of Business Permit 503/389/KPPT, 26 May 2015
6 | Certificate Of Domicile 474/30/DS-RS/IV/2015, 08 April 2015
7 Principle Permit for area 23,000 Ha 049.2/60/2008, 25 February 2008
Principle Permit for area 6,500 Ha 525/95/Ek.SDA, August 2012
8 | Location permit for area 12,582 Ha 188.45/218/2012, 1 May 2012
9 | Release Recommendation Forest Areas of Barito
525/140/Adm.Ek.SDA, 19 September 2013
Utara Regency
10 | Release Recommendation Forest Areas of the
. . 525/0899/EK, 16 September 2014
Governor of Central Kalimantan size 5288.95 Ha
Social Environmental Impact Assessment
188.45/233/2013, 7 May 2013
(AMDAL)
ul Environmental Feasibility Approval 188.45/233/2013, 7 May 2013
Environmental Permit 188.45/234/2013, 7 May 2013
Plantation Business Permit (IUP) size 12.582 Ha | 188.45/339/2008, 29 April 2008
188.45/366/2011, 15 September 2011
Extention Plantation Business Permit size 12.582
vo | 188.45/272/2013, 16 May 2013
la
188.45/340/2015, 21 May 2015
13 | Location permit for area 3,068 Ha 188.45/273/2013, 16 May 2013
14 | Plantation Business Permit (IUP) size 3,424 Ha 188.45/522/2012, 18 December 2012
Wood utilization permit / Izin Pemanfaatan Kayu
15 522.2/796/HUTBUN III, 04 June 2014

(IPK)

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 5

wn

oN

ws

10 a0 140°

INDONESIA

—— Batas Negara
4k Ibukota Negara. @ Kota Kabupaten
VIETNI Kota Propinsi_ — #—* Ra, "ere
VIETNAM aS Sunt ‘an

| totast Pr Haren Agr Lestat
5 alee Sea reenter ieee | |
oT == A =
Cemcertien | Hest Se
oe Kilometers.
eran Precton

PACIFIC OCEAN

INDIAN OCEAN

110°

Figure 1. Location of PT. Harisa Agro Lestari (Central Kalimantan) in Indonesia Country

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 6

‘sTanjuny Belatung

KALIMANTAN TENGAH
LOKAS! PT. HARISA AGRO LESTARI
‘NS\  Batas Propinsi
AS\  Batas Kabupaten
* Kota Kecamatan
MMMM PT. HARISA AGRO LESTART

Kota Propinsi
® Kota Kabupaten

Longitude

OSSTT | 11d" 45° 25.608"E

“sPendahar
Tanjung

_sB8puju

Figure 2. Location of PT. Harisa Agro Lestari in Central Kalimantan

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 7
e00E 18°00
L L

PT HARISA AGRO LESTARI

Kabupaten Barito Utara
Kalimantan Tengah

Tate
vas

PETA LOKASI

————

Skala 1 : 00000

Projection: Latitude-Longitude, Datum : WGS 84

TOTS

Legend
@ Point Keordinat
Jalan
‘Sungai

[1 Pates Kabupaten
CI

PT. Harisa Agro Lestari

Poi] xX —¥ Longitude | —Latiuae

TET] OSS Tie aT REE [TST IRES

ont

roe

TOS

T T
wave 1800E

Figure 3 Location of PT. Harisa Agro Lestari in District of Barito Utara
RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 8

nwsere nese seaeve neste

revs

Kec. Lahei,
Kab. Barito Utara

:

Kec. Teweh Tengah,
Kab. Barito Utara

@ Desa
@ kota Kabupaten’ —I Batas PT HAL

—— Jalan -» 7" Batas Kabupaten
a

00's

HEF [aS [Tia as asso E [OTST Swe S

Aksenta

Heryanto

TENE T8350 NETE EVE ve TeSITE WeSICE

Figure 4 Location of PT Harisa Agro Lestari (Central Kalimantan) and Surrounding Entities

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 9
Hestoe susie

‘Sumber : RepoRot

1e0E TIVE, TESTE, TSH

Figure 5 Land Suitability PT Harisa Agro Lestari

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 10

4 er swore soo eae sone

ews
Tae

ory

ewes

ores
cory

eos
e200

Keterangan : (TT Batas PT HAL
Kota Kabupaten (BBE Kavesan Gambut

AS Sungai HBB Hutan Primer

7a a

TOoE Weare Tore cc NSQE Tore

Figure 6 Indicative Map on Moratorium of new concession permit for Forest Use and Utilization (Revision VI), SK Menhut No. 3706/Menhut-
VII/IPSDH/2014, dated on 13 May 2014

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 11
RSPO

2.3. Area and Time Plan for New Plantings

The new planting area of PT HAL is in its Location Permit, the proposed new planting is
scheduled for 2015-2020. In accordance with the operational management data of PT HAL,
which consists of the total estimated new planting area is +9,541.90 ha, comprised of +
7,250.22 ha plantable area of nucleus / estates, +1,910.00 ha for smallholders scheme, +
381.68 ha for infrastructure & emplacement, +2,157.10 Ha for HCV or conservation area and
balance area +3,951.00 ha is unplanted (others). The proposed new plantings are with no any

primary forest, no any peat lands and no HCV area being planted.

The process of land development and palm oil planting will follow RSPO New Planting
Procedures (NPP). Undertaken activities are land acquisition or compensation to the land
owners and as addition activity is socialization of plantation development plan or Free Prior
and Informed Consent (FPIC). After the New Planting Procedures has been approved by

RSPO, land clearing and planting will commence in 2015 as shown in Table 3.

Table 3. Time plan for New Planting in PT HAL

Time plan for New Planting in PT HAL

Estimate Develop Area (+Ha) Others/ Total
ny Unplanted Location
Smallhol | Infrastructure Total rea Area Permit
Nucleus (+Ha)
ders & Emplacement Develop (+Ha) (4+Ha)
7,250.22 | 1,910.00 381.68 9,541.90 | 2,157.10 3,951.00 15,650

Years of Develop

Proposed Years of Develop Total
2015 2016 2017 2018 2019 2020
Nucleus 642.51 | 1104.53 | 954.09 1331.98 | 1475.63 | 2003.16 7511.90
Smallholders - - 586.45 716.46 | 547.09 - 1,910.00
Total 642.51 | 1,104.53 | 1,540.54 | 2,108.44 | 2,022.72 | 2,003.16 9421.90

RSPO NPP - Summary Report of Planning and Management PT HAL Page | 12
RSPO

3. Assessment Process and Procedures

3.1. Environmental Impact Assessment (EIA)

The EIA was carried out by the following assessors;

NO Role Name Skill And Expertise
1 Team Leader | Dr. IR.H. Jailani, MP Doctor of Agriculture. Experienced in
environmental impact assessment (AMDAL),
especially in the development of oil palm
plantation.
2 Team Adi Susanto, S.Pi,M.Si Magister of Science (M.Si) in hydrology.
Member Experienced in preparing the AMDAL document
and as a reviewer of environmental management in
coal company and oil palm company in
Kalimantan.
3 Team Eddy Elminsyah Jaya, | Bachelor Degree in Fisheries. Experienced in
Member SH, SE, S.Pi, MS AMDAL assessors committee in Lingkungan
Hidup Office in Banjarbaru (2011-current). A
member of UKL-UPL team in coal mining
company, plantation company and hospitals in
Kalimantan.
4 Team Ir. Udin Badrudin MM Master of Management. Experienced in preparing
Member AMDAL/UKL-UPL study in some of the coal
mining companies and service companies in
Kalimantan
5 Team Ir. Gunawan, MP Silvicultural Post-graduate. Experienced in
Member preparing AMDAL/UKL-UPL study in some of the
coal mining companies and services companies in
Kalimantan.
6 Team Ir. Setia Budi Peran,M.S__| Master of Forestry. Experienced in preparing
Member AMDAL/UKL-UPL (focus on Forest Ecology) in
some of HPH companies, mining companies and
service companies in Papua and Kalimantan.
7 Team Basuki Rahmad, S. Hut Doctor of Forestry. Experienced in preparing
Member AMDAL/UKL-UPL study in some of coal mining
companies and service companies in Kalimantan

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 13

RSPO

SEIA (ANDAL) was conducted through matrix and flow process analysis to identify the
potential impact of environmental and social aspects, as well as group interaction to evaluate

the identified potential impact. The following data was collected as part of this assessment:

A: Geophysical and Chemical data
Information about the geological, physical and chemical characteristics of the study area was
collected before PT HAL’s operations began. The primary data collected includes: regional

climate, micro-climate, air quality, noise, physiography, soil characteristics and hydrology.

B: Biological data

The land use change which will result from PT. HAL operations has the potential to have a
significant impact on the biology and ecology of the study area. Primary data concerning the
terrestrial biota (flora, fauna, plant pests & diseases) and aquatic biota (plankton, benthos &

nekton) was therefore collected as part of this study.

C: Social data
Social data is needed to determine the impact of PT. HAL proposed development on the
surrounding communities. Data concerning the demography, economy and culture of these

communities was collected as part of this assessment.

D: Public health data
Data concerning disease vectors, sanitation, health facilities, incidence of disease and public

health behavior.

Both direct and indirect methods were used to collect the data relating to each component of
this assessment. The geophysical and chemical information was obtained from fieldwork
(primary data). The information concerning socio-economic status and public health of the
surrounding communities was collected through both fieldwork (primary data) and desktop
analysis (secondary data). The potential impact of each stage in process of developing an oil
palm plantation and palm oil mill (preparation phase, construction & operation) on each
aspect of concern (geophysical & chemical, biological, social & public health) was assessed

as part of this study.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 14
RSPO

3.2. Social Impact Assessment (SIA)

The Social Impact Assessment (SIA) for PT HAL was conducted in May 2015 by Aksenta,
who the team leader SIA from Aksenta have been licensed by the HCV Assessor Licensing
Scheme (Provisional ALS15037NM.)

The team SIA involved in this assessment and their credentials are summarized in Table 4

Table 4 SIA Assessor Team and Qualification

No | Roles Name Experience & Qualifications
1 Team Leader | Nandang Experienced in the education, environment, socio-economic
Mulyana and community development program sectors/CD-

CSR..Conduct Social Impact Assessment and High
Conservation Value Assessment in many oil palm plantation
in Indonesia. Accredited by RSPO as Discipline Specialist for
HCV assessment in oil palm plantation in 2010. Attended
ISPO and ISCC Auditor trainings in 2013. Achieved
Provisionally Licensed Assessor: ALS15037NM in 2015.

2 | Team Noor Rakhmat | A bachelor of Forestry. Attended the Basic Analysis of
Member Danumiharja Environmental Impact training PPLH ITB (1984), took a class
in Management of Natural Resources Conservation in Bogor,
a part timer in the conservation of natural resources sector.
Wild animal Conservation and Management. Worked in the
Ministry of Forestry in Balai Taman Nasional Bukit Barisan
Selatan in Lampung (1982-1988), in Balai Konservasi Sumber
Daya Alam Jawa Barat (1999-2005), in Balai Taman Nasional
Gunung Gede Pangrango (2005- 2007), in Direktorat
Penyidikan dan Pengamanan Hutan (2007-2012). Worked in
PT Caltex Pacific Indonesia Blok Minas and Jamrud as team

to analyze the environmental impact assessment (1990).

3 Team Herman Graduated from Institut Pertanian Malang, a Bachelor of
Member Forestry. Currently studying in IPB taking a master in the
management of natural resources. An environmental and
forestry consultant since 2000. Experienced in the
development of the quality management system for agro-
business and agro-forestry companies. Attended the ISO
9000:2000, HCV Assessment, and strategy to implement
ISPO (CARE-LPPM IPB) trainings.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 15

RSPO

The purpose of the social impact assessment is to determine the way in which the socio-

economic status, culture and welfare of different stakeholders may be affected by the

development of the HAL concession with both nucleus and plasma oil palm plantings.

Social Impact Assessment on the ground was carried out as bellows:

1.

Participative; issues identification and information searching were done in participative
way. This participative approach enabled of the participants as the subjects in mapping
the social issues they are facing, expressing their opinions and ideas, as well as being
involved in designing the administration and changing of the issues.

Multiparty; issues identification and information searching were done in multiparty way
by involving related parties directly or indirectly in giving or receiving the impacts,
Rapid and Ex-ante; issues identification and information searching were done in rapidly
and based on the forecast of the changes tendencies that occur rather than the factual and
accurate data — as the solution to the Social Impact Assessment approach and time
limitation,

Appreciative; issues identification and information searching were guided positively, not
only to find out the gap on the location but also to collect the data about expectations,
potentials, and ideas in order to find out solutions and social issues that happened,

Social Learning Cycles; the social impact assessment is not a linear process which is
instantly created but a cycled process which functions as the social learning processes to

respond the changes in the environment,

The steps applied in the Social Impact Assessment were:

1.
2.
3.

Opening Meeting

Stakeholders Mapping and Field Scoping

Field Observation; this method was used to understand directly the actual facts which
will be indicator of the issues and social impact happened,

In-depth Interview; it was used to get a deeper understanding about the issues. It was
done in-depth by interviewing the key socialite who will act as respondents. The criteria
of choosing the respondents were based on the knowledge possessed or their direct
experience over the impact or impacts,

Dialogue; this method was used to identify the nature of the relevant parties, identify
the potential issues to impact, gathering information about expectations, ideas, and
opinions to bring the solutions for the actual issues. The process was carried out through
the meetings both in formal and in non-formal sequence with definite topics (Focus

Group Discussion),

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 16
RSPO

6. Literature Study; this method was used for the purpose of gathering the

understanding on the socio-context and environmental aspect of the location which

was evaluated. It was carried out in the early phase-before going to the field and at

the result analysis phase.

7. Closing Meeting

Analysis is conducted on the result from field visit to further understand the context,

reciprocal relationship and eventually synthesis and conclusion is made. RSPO criteria

related to social sustainability and changes in pentagon asset element are used in drafting the

analysis. Moreover impact analysis is conducted with respect to guidelines for measurement

of key impact. The condition and impact to pentagon asset element for all significant issues

are defined.

3.3. High Conservation Value Assessment

PT Gagas Dinamiga Aksenta
JI. Gandaria VIII/10, Kebayoran Baru, Jakarta 12130, Indonesia

Tel. +62 21 739 6518. e-mail: iwan@aksenta.com; aksenta@aksenta.com

Assessor Team

The HCV for PT HAL was conducted in May 2015 by Aksenta, who the team leader SIA

from Aksenta have been licensed by the HCV Assessor Licensing Scheme (Provisional

ALS150391S)

Table 5 Assessment team expertise and HCV assessment focus

Name ALS License | Institute | Role Expertise
Wild animal research and
s , wild animal
Team leader, survey, Wi anima :
. we rs management, ornithologist,
Iwan Setiawan Provisional Aksent: biodiversity facilitator of it
iwan@akasenta.com ALS150391S Senta | assessment fou ator oF community
biodiversity assessment,
(HCV1-3) an :
participative mapping, conduct
HCV assessment since 2012
Nand Mul Provisional Team member, Possess knowledge in social and
andang S’uyana rovisiona Aksenta | Socio-cultural cultural aspects. Conduct HCV

nandang @aksenta.com

ALS15037NM

aspect (HCVS & 6)

assessment since 2010

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 17

RSPO

Name ALS License | Institute | Role Expertise
Hydrologist, soil conservation,
Fersely G F Salmon Team member, spatial analysis and remote
tsa @aksent, N/A Aksenta | Environmental sensing, water management
getsa@aksenta.com
aspect (HCV4) system, conduct HCV
assessment since 2010
Te ber, : .
. eam member: Possess knowledge in social and
T. Ade Fachlevi Socio-cultural
N/A Aksenta cultural aspects. Conduct HCV
adhe @aksenta.com aspect (HCVS5 dan assessment since 2010
HCV6) oe :
Pramitama Bayu ‘Team member, GIS Spatial analysis and remote
Saputro N/A Aksenta co sensing. Land use change
Specialist .
bayu @aksenta.com analysis

The assessment covers of the total area 15,650 ha based on the Location Permit No
188.45/218/2012 (size 12,582 ha) and No. 188.45/273/2013 (size 3,068 ha). It is also on
landscape level expanded into villages and other areas which considerably important to the
proposed surrounding plantation area. HCV assessment was conducted in May 2015, the
assessment consists of three main activities: desk-based study (conducted on 12-15 May 2015
in Jakarta), field work (conducted on 19-24 May 2015) and stakeholder consultation
(conducted on 25 May 2015).

Table 6 Schedule of HCV Assessment in PT HAL

Activity Time Location
Pre-assessment & Preparation 12-15 May 2015 Jakarta

Opening meeting 19 May 2015 Muara Teweh
Participatory mapping 19 — 24 May 2015 PT Harisa Agro Lestari
Field Survey 19 — 24 May 2015 PT Harisa Agro Lestari
Stakeholder consultation 25 May 2015 Muara Teweh

Closing meeting & interim report 25 May 2015 Muara Teweh
Reporting 25 June 2015 Jakarta

The HCV assessment was conducted based on step-wise screening that harmonizes the
required information to the scale reference (see guidance on HCVRN, 2013). The scale
reference used for the assessment of HCV 1-3 covers the global, regional and national levels,
before groundtruthing is conducted. Whilst, the assessment of HCV 4-6 focuses on landscape
assessment or local level before groundtruthing is conducted. The process of HCV

assessment begins with pre-assessment, data collection from the site and public consultation.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 18
RSPO

The collected data and information will be analyzed further and the discovered HCV will be

mapped out.

Pre-assessment

Pre-assessment is the initial process of HCV identification. Pre-assessment covers activities
as follow: (i) collect the data and information on the development and the management of the
existing estate and management planning, (ii) collect the secondary data and information
from various sources (report, journal, book, statistic data, basic map), include information on
biodiversity aspect and issue (global, regional, national, even local level), environment
(especially on soil and water conservation) and socio-cultural, and (iii) analyze and validate

the collected data and information and spatial analysis of basic map.

Data collection

Data collection in the field focuses on the area potentially classified as HCV area based on

pre-assessment result. The collection of data and information is focused on the HCV element

and attribute by using the methods as follow:

1) Participatory mapping

2) Groundtruthing
Groundtruthing is the field verification of the land cover from the interpretation of landsat
satellite that is conducted during pre-assessment. At the same time when ground truthing
is conducted, the collection of data and information also being conducted on site. The
activity is being done by HCV assessor, either being done as a group per location or
parallel for each section of assessment. This depends on the area potentially classified as
HCV area.

3) Data collection on site
The collection of data on site is being done simultaneously with ground truthing. The
purpose of this activity is to verify the existence of HCV element and attribute, in which it
will be the basic to determine whether there is HCV in that particular area.

4) Interview with the community in the assessed area
Interview with the community or the company worker is being conducted to gain

information about the existence of HCV element and attribute.

Public Consultation
Public consultation is a face-to-face meeting with key stakeholders in the assessed area, such
as local community, village government, regency government, relevant institutions in the

regency and companies operating around the assessed area. Public consultation conducted on

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 19
RSPO

25 May 2015 in Muara Teweh, which was attended by the representative of villagers, local

government, NGOs (total attendees 25 persons).. The relevant stakeholder involved during

the public consultation consists of:

1. Government (Natural Resource Conservation Department-BKSDA, The Plantation

Office)

2. Local government representatives (at Kabupaten, Kecamatan and Village level):

representative of Teweh Sub District.

Local community leaders : BPD, Ketua Adat

4. Local NGO : LSM NCW

Company employees and their representatives.

Tabulated below is the result from public consultation conducted on 25 May 2015 in Muara

Teweh, which was attended by the representative of villagers, local government, NGOs (total

attendees 25 persons).

Table 7 The Minutes of Public Consultation

No Name Institution

Comments

1 |Supriadi [Key person in
Pendreh village

Provide information on the name of Barioi and Balo
Rivers.

Provide explanation that Bomban River empties into
Pendreh River.

Sempayang River has not identified yet.

2 |Subrata |The head of Beringin
Raya village

Provide information that the headwaters of Bomban
River is located in Beringin Raya village

PT Bimal mulai has started its operation since 2003

The community has started catfish breeding since 2012
There is sacred grave named Datai Orai located between
Km. 52 and Sei Rahayu I Village.

During rainy season Lunuk River will be flooded, and
during dry season the river will dry. Due to this situation,
the river water always in a bad condition and the
community only counts on the water from the wall.

In the forest area, community still make use of Jelutung
and Karayang Woods for customary events, hence the
remaining forest need to be protected.

Community exploits the forest to find traditional
medicine.

3 |Kurnadi Santoso |The head of Rimba
Sari village

Community exploits Barioi River as a source of water for
consumption

The operational activity of PT HAL most likely will
impact Barioi River, the management is expected to

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 20

RSPO

No Name Institution

Comments

develop a strategy that will enable community to have
access to clean water.

4 |Iwan Setiawan  |Aksenta

Aksenta will provide recommendations for PT HAL regarding
environment management, implementation of BMP in buffer
zone area and potentially eroded area; these are to minimize
the impact from the company’s activity.

5 |Ating J |The Representative
of Pendreh Village

Rapen River flows to the area of PT SAL, and borders
Pandreh Village and Lanjas.

Community reacts positively towards the development of
PT HAL oil palm plantation.

PT HAL to pays attention on social and cultural issues
occur within the community.

6 |Suharto Hartono |The head of Sei
Rahayu I Village

PT HAL to pays attention on the activities around Suatu River,
because the water condition in Suatu River is very bad.

7 |Parto [The head of Sei
Rahayu II Village

Clean water is the common issue in Sei Rahayu II
Village

Community shows positive reactions towards the
presence of PT HAL, because according to them PT
HAL would have positive impact to the community,
either directly or indirectly.

8 |Suryono PJ Kades Datai Nirui

Datai Nirui community highly support the presence of PT
HAL

Datai Nirui community exploits Sambomban River, in
which the river is dried during dry season.

Community hopes that PT HAL provide direct or indirect
access to Pendreh River.

9 |Imam Wicaksana |PEH Seksi Wilayah
WI, BKSDA, Muara
[Teweh

Explanation on data retrieval method.

Bekantan requires area as far as 100 — 300 m from the
river side; company should consider the potential area for
Bekantan Habitat.

Asked whether the identified HCV area has a corridor to
CA Pararawein?

10 |Iwan Setiawan _|Aksenta

The method used is Rapid Assessment. Details relevant
to Bekantan population are not produced by this survey.
Corridor between HCV | identified with Cagar Alam
Pararawein has disconnected due to mining road passing
from the west to the east and disconnected due to the
flows of Pendreg River.

To consider the importance of Bekantan habitat inside PT
HAL concession.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 21

RSPO

Data analysis and HCV mapping

The data collected on site will be compiled and tabulated based on the area of assessment.

Initially, the data collected on site will be compiled and tabulated separately in accordance

with each section assessed (biodiversity, environmental service, and socio-cultural). For each

section, the HCV element and attribute found on site is listed. Furthermore, analysis will be

conducted to justify the existence or non-existence of HCV elements and to determine the

boundary of HCV area.

References

The sources of information collected and analyzed during pre-assessment (Table 8) and being
used for HCV assessment in PT HAL are tabulated below:

Table 8 Data and Information collected and analyzed

1,2,3

* Location MAP of PT HAL (source: PT HAL)

* Central Kalimantan Forest Map (SK Menhut 529/Menhut-II/2012, tanggal 25 September
2012)

* Peta Rencana Tata Ruang Wilayah (RTRW) Kabupaten Barito Utara (Perda Kabupaten
Barito Utara No. 5 Tahun 2001),

* Peta Rencana Tata Ruang Wilayah Provinsi Kalimantan Tengah (Perda, No. 28 Tahun 2003)

* Peta Indikatif Penundaan Pemberian Izin Baru (PPIB) Pemanfaatan Hutan, Penggunaan
Kawasan hutan dan Perubahan Peruntukan Kawasan Hutan dan Areal Penggunaan Lain
(Kepmenhut No. SK.3706/Menhut-VII/IPSDH/2014 tanggal 13 Mei 2014)

* Peatland map, the area and the carbon content in Kalimantan. (Wetland International-
Indonesia Program. 2004)

* Land covers from landsat satellite imagery 8 (USGS, April 2015).

* The Ecology of Kalimantan. Periplus Edition, HK. (MacKinnon, et al., 2006).

* Field Guid to The Mammals of Borneo (Payne dkk. 2000)

* Birds in Sumatera, Jawa, Bali and Kalimantan (MacKinnon, et al. 2000)

* Indonesian and Papua New Guinea Turtoise and Crocodile (Iskandar, 2000)

* IUCN Red List of Threatened Species. www.iucnredlist.org

* Endemic Bird Area Factsheet: Borneo (BirdLife International, 2012).

* Appendices I, II and III, valid from 14 April 2014 (CITES, 2014).

* Important Bird Areas in Asia: Key Sites for Conservation (Birdlife International , 2004)

* Area Ramsar di Indonesia, sumber: http://www.ramsar.org

¢ Kajian Ekosistem Pulau Kalimantan (Prihatna/WWE Indonesia, 2009)

* Location MAP of PT HAL(source: PT HAL)

* Land covers from landsat satellite imagery 8 (USGS, April 2015).

* Data digital Shuttle Radar Topography Mission Elevation Data (USGS, 2004)
¢ Peta Sistem Lahan - Land System (RePPProt, 1991).

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 22
RSPO

* Peta Ketinggian Tempat (hasil pengolahan berdasarkan data SRTM).
* Peta Kelas Lereng (hasil pengolahan berdasarkan data DEM SRTM).
¢ Peta Penutupan Lahan (hasil pengolahan berdasarkan citra Landsat 8, 2014).

* Location MAP of PT HAL(source: PT HAL)

* Statistik Daerah Kabupaten Barito Utara 2013 (BPS Kabupaten Barito Utara, 2014)

* Statistik Daerah Kecamatan Teweh Tengah 2013 (BPS Kabupaten Barito Utara, 2014)

* Peta sebaran desa di Kecamatan Teweh Tengah, Kabupaten Barito Utara (Sumber: RBI)

* Profil Daerah Kabupaten Barito Utara (Pemerintah Kabupaten Barito Utara, 2012)

* Perekonomian Kabupaten Barito Utara (Laporan Akuntabilitas Kinerja Instansi Pemerintah
Kabupaten barito Utara, 2014)

* Tutupan lahan dari citra satelit (Landsat 8, April 2015)

¢ Peta Sebaran Suku di Kalimantan (Sumber http://www.ethnologue.com)

5,6

Land Use Change (LUC) Methodology

Beside the HCV Assessment, PT HAL also conducted landuse change analysis (LUC) to
determine changes to vegetation since 2005. Land use change analysis is done using satellite
imagery from 2005, 2007, 2010 and 2015. In addition to the spatial data in the form of
satellite imagery, Land use change analysis have also used some of the data supporting, that

is, (i) land clearing data of PT HAL, and (ii) legality data of operating areas.

The assessment was conducted by combining these methods (i) remote sensing and spatial
analysis, (ii) ground truthing (iii) in-depth interview and (iv) document review. The process
and the stage of assessment are as follows:
a. Pre-processing Image
b. Image classification: supervised classification/visual interpretation
c. Field verification :

¢ sampling points

¢ Ground truthing

¢ In-depth interview

¢ Document review

d. Contingency and accuracy matrix

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 23
RSPO

4. Summary of Assessment Findings
4.1. Environmental Impact Assessment (EIA)

Based on ANDAL document, a number of protected animals are identified such as Haliactus
indictus, Sus barbatus, Histrix brachyura, Cervus timorensis, etc. An information mentioned

Nasalis larvatus used to be identified.

The results of this holistic assessment of the magnitude of the potential impact of each stage
of the development process on each component of the environment show that the
development of an oil palm plantation and palm oil mill by PT. HAL has the potential to have
a significant impact, both positive and negative.

Important positive impacts predicted:

1. Socialization & public consultation

Development of the mill

2. Development of facilities and infrastructure,
3. Soil and water conservation

4. Nursery

5. Employment

6.

7.

Harvesting and transport of oil palm Fresh Fruit Bunches FFB

Meanwhile, the negative impacts predicted are:

1. Geophysical & chemical: reduction in air quality, noise pollution, reduction in the
quality of surface water, increase in soil erosion, increase in sedimentation, increased
risk of fire and the production of waste liquids.

2. Biological: disturbance of flora and fauna, disturbance of aquatic biota
Social: social conflicts, negative perception of the company by the community and
changes in community values and cultural norms

4. Public health: negative impacts on the health of the surrounding communities

However, several of the potential negative impacts can be mitigated if the proposed
environmental management actions are taken. It is therefore hoped that the negative impacts
will be reduced, mitigated and even prevented. In relation to the potential positive impacts
associated with the proposed development, the aim should be to maximize these in order to
improve the welfare of the whole society without having a negative impact on the

environment. Based on this, PT HAL plans to develop an oil palm plantation and palm oil

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 24
RSPO

mill are eligible for development from an environmental perspective as long as the

appropriate measures are taken to monitor and manage their environmental impact.

4.2. Social Impact Assessment (SIA) Findings

The assessment area includes six villages namely Desa Sei Rahayu I, Sei Rahayu II, Rimba
Sari, Beringin Raya, Datai Nirui dan Desa Pendreh. All those villages are located in the
Teweh Tengah sub-district and Barito Utara Regency. The 6 villages have the potential to be
affected by the operation of PT HAL.

The potential positive and negative impacts on the socio-economic status, culture and welfare
of the various stakeholders likely to be affected by the development of the PT HAL
concession with oil palm are summarized below. Measures to mitigate the adverse impacts

and maximize the positive impacts have also been identified.

Table 9. The potential of Social Impact according to the operational plan of PT Harisa Agro

Lestari, Barito Utara Regency, Central Kalimantan Province.

Potential Impact to Pentagon Assets
No. Activities Human | Natural | Social Financial Physical
capital | capital | capital capital capital
1. Socialization ° ° ° ° °
2. Land acquisition + -P te) + °
3 Land clearing + -P te) ° °
4 Estate development te) te) + °
5 Estate management + ° ° ° 0
6 Transport of FFB ° te) te) ° °
7. FFB receive + ° ° ° °
8 Processing ° te) te) ° °
9 Transport of CPO ° te) te) ° °
10. | Recruitments +P ° - +P °
1 Communications, relations, + 0 0 0 +
social, CSR Program

12. | Scheme smallholders +P +P ° +P °
Source : Aksenta.
Disclaimer : (0) no impact (-) negative impact (-P) important negative impact

(+) positive impact (+P) important positive impact

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 25

RSPO

The positive impacts for the surrounding communities include the new source of income
and/or additional income (financial assets) for community, especially those who have been
working for PT HAL. On the other hand, the area of community land (natural assets) might

shrink and the community access to clean water (natural assets) might be disturbed.

The financial and natural capitals are two capitals that will be affected the most, either
positively or negatively. Based on the assessment, the existence of PT HAL will have
positive impact on financial capital; however its existence is also predicted to have negative
impact on the natural capital. The human, social and physical capitals will not be affected due
to the existence of PT HAL. This is mainly due to the availability of basic infrastructure for
the community prior to the existence of the company. The social condition in the concession
area reported as relatively conducive, no social issues appear due to the presence of the

company.

Interaction between company and community is still a few, hence in the meantime there is no
social risk faced by the company. One issue that may hold up palm oil plantation
development is not the social aspect but a technical issue where the value of land release is
high. The company’s operation has to be well managed to prevent potential disappointment
from the community that may arise due to over expectation from the benefit of company’s

presence in the local villages.

There are key stakeholders from the community. Key stakeholders are the significantly
influential parties and parties significantly influenced by PT HAL’s presence and operational
plan. The key stakeholders are:
1. Community / farmer / owner / land cultivator inside the Location Permit area of PT HAL
2. Strongly influential parties to the community who support / oppose the presence of PT
HAL
Village government (not limited to Village Head)

4. Land clearing contractor

Apart from external factor, there is also key stakeholders from company side namely the

personals assigned to do the Public Relations function in socializing and land acquisition.

To manage social impact, risk and issues PT HAL has to develop strategic and systematic
management. Potential social risk and issue that may arise in the future cannot be responded

in a reactive, sporadic and short term way. A fundamental, systematic and long term in term

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 26
RSPO

of sustainability (either sustainable for company or community) system have to be developed.
Therefore main recommendation from the assessment result is for company to immediately

develop a social management plan and integrate the plan in plantation management.

However, several measures need to be taken immediately especially to accelerate palm oil

plantation development and gain the local community’s trust. The outlines of the

recommendation are:

1. Develop appealing and advantaging compensation scheme and partnership scheme to
local community

2. Develop a comprehensive socialization material

3. Form Public Relation task force to built team work and competence personnel.

4. Develop communication strategy and effective approach based on_ stakeholder
identification

5. Implement FPIC principal in communicating and partnering with community.

4.3. High Conservation Value (HCV) Assessment

The land use change analysis was used to determine changes to the land covers since 2005.
RSPO proxies were used to indicate changes to the HCV status. The land use change analysis
based on landsat satellite imagery confirmed that there are no primary forests in the PT HAL
concession. The landsat satellite imagery of November 2005 also showed that shrubland is

the dominant land cover in the concession.

Based on the LUC analysis by Aksenta, in the satellite imagery in November 2005, there are
7 (seven) types of land cover in PT HAL : (i) secondary forest (ii) old shrub (iii) mix garden
(iv) young shrub (v) monoculture land (vi) shrubland and (vii) open land. These land covers
has gone through the dynamic changes from 1 November 2005 to 25 May 2015. During the
HCV assessment, shrubland is seen as the dominant land cover in PT HAL concession
confirming the vast changes that had taken place in the last ten years. The illustration on the
of land cover changes from November 2005 to May 2015 in PT HAL concession is
presented in figure 7. The figure shows that secondary forest has degraded from with the
progression of time from 2005-due to the activities of the local community involving in
logging and land clearing by the communities. The PT HAL concession is located in the
middle of the transmigration projects and it is expected of these human activities within the

concession.

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 27
RSPO

From the desktop study with relevant document (table 8) and ground survey in the field (16-
25 May 2015), There are 3 (three) type of HCV in the Location Permit of PT HAL, namely
HCV 1 (have biodiversity value which is important in global, regional or national context),
HCV 3 (rare or threatened ecosystem) and HCV 4 (fundamental environmental service).
Meanwhile HCV 2 (wide landscape which is important in global, regional or national context
as habitat for wildlife or vegetation species), HCV 5 (natural resources for local community
to meet basic needs) and HCV 6 (site or containing natural resources significant for cultural

identity and local community’s tradition) are not found.

Based on the mapping and observation in the field by assessors, all indicative HCV area
inside Location Permit area of PT HAL is located at 14 (fourteen) sites with total area of
2,157.1 Ha (13.8% of Location Permit area PT HAL). The physical condition of the HCV is
low land secondary forest, river and its riparian. HCV map and indicative HCV area inside
Location Permit area of PT HAL is in Table 10. Indicative HCV area map (HCV 1, 3, 4)

with its location and total area inside Location Permit area of PT HAL is in Figure 8.

The key elements of HCV 1 in PT HAL concession consists of 3 sub-elements, namely
HCV 1.2 (the existence of endangered wild animal and plant) ; HCV 1.3 (the existence of
endemic wild animal and plant) and HCV 1.4 (the last resort for wild animal or refugia for
animal species). HCV | is a lowland secondary forest ecosystem. The indicative area of
HCV 1 is spread around 3 locations with the area of 1,554.7 ha (9.9% from the total of
location permit of PT HAL).

The key elements of HCV 3 in PT HAL concession is the existence of an area with rare or
threatened ecosystem, such as lowland secondary forest. HCV 1 is a lowland secondary
forest ecosystem. The indicative area of HCV 3 is spread around 2 location with the area of
1,123 ha (7.2% from the total location permit of PT HAL).

The key elements of HCV 4 in PT HAL consist of 2 sub-elements, namely HCV 4.1 and 4.2.
HCV 4 is river and buffer zone area. The indicative area of HCV 4 in PT HAL concession is
spread around 14 locations with the area of 948.8 ha (6.1 % from the total location permit of
PT HAL).

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 28
RSPO

Table 10 Description of HCV area in PT HAL concession

1D | HCV Location HCV Element Area (ha)
1 | 4.1; Suatu River with buffer ™ Source of water 24.6
zone of 50 m * Flood control
® Erosion control
2 | 4154.2 | Mangkaot River with = Source of water 772
buffer zone of 50m * Flood control
® Erosion control
3 Barioi River with buffer | = Source of water 332.4
zone of 50 m ® Flood control
= Erosion control
Riparian forest in Barioi_| = Endangered species 32.8
river = Endemic species and Limited range species
= Refugium endangered species
03a Mensoring river with = Source of water 5.2
buffer zone of 30 m ® Flood control
= Erosion control
03b | 1.2; 1.3; | Riparian forest in Barioi_ |= Endangered species 85.3
14 river = Endemic species and Limited range species
™ Refugium endangered species
4 Ulin river with buffer ® Source of water 24.4
zone of 30 m ® Flood control
® Erosion control
5 | 4.1;4.2 | Balo river with buffer ® Source of water 494
zone of 30 m = Flood control
= Erosion control
6 Ese river with buffer ™ Source of water 27
zone of 30 m * Flood control
= Erosion control
7 | 41:42 | Karehoriver with buffer | = Source of water 19
zone of 20 m * Flood control
® Erosion control
8 [41542 | Lunuk river with buffer ™ Source of water 30.2
zone of 30 m * Flood control
® Erosion control
9 | 4.1;4.2_ | Bomban river with = Source of water 84.3
buffer zone of 30 m ® Flood control
= Erosion control
10 Secondary forest = Endangered species 1,140.6
" Endemic species and Limited range species
= Refugium endangered species
® Secondary forest ecosystem and lowland
11 | 4.1;4.2 | Matei river with buffer ™ Source of water 46.1
zone of 50 m * Flood control
® Erosion control
12 [4.1;4.2 | Rapenriver with buffer | = Source of water 57.1
zone of 50 m ® Flood control
= Erosion control
13. | 4.1;4.2 | Sempayang river with ® Flood control 313
buffer zone of 30 m * Erosion control
14 [4.1;4.2 | Pandreh river with buffer |= Flood control 515
zone of 50 m = Erosion control 7
Total HCV area (ha) 2,157.1

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Page | 29

[Nov 2005 If

@ Desa
Jalan

w= Sungai

(1 Batas PT HAL MM Belukar Muda

Keterangan :

Penutupan Lahan :
ME Hutan Sekunder
ME Belukar Tua

~— Kebun Campur

EE Monokultur

Semak

Lahan Terbuka j

10 Mei 201

ey

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

Figure 7. The illustration on the land cover changes in PT HAL concession

Page | 30
Tae eae Tease Tease wave Tse TEE
y ss ’ : : PETAAREA HCV
PT HARISA AGRO LESTARI

Kecamatan Teweh Tengah
Kabupaten Barito Utara
Provinsi Kalimantan Tengah

©

H
ot Ritometer

Projection UTM Zone 50S
Datum /Units __: WGS 1984/ Meter

Legenda :
© Desa
Jaan
A= Sungai
[Javea izin Lokasi PT Harisa Agro Lester

Tavs,

S500

wars

HB tev 4 caniov3
GB Hv 1 danticv 4
i evs

THOS

Poi x ¥ Longitude Latitude
1 1147) 0.8511 | 114° 49'23.608"E | 0°51 3.956" S

Digambar

TmUS

Diperiksa | Heriyanto

Se ar eS
ew

Aksénta

Tss0S

Tos

eae Trae. Tae TATE Tease NESOTE

Figure 8 HCV Map in Location Area of PT HAL

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 31
RSPO

Main threat to the HCV elements and area as follow:

1)

2)
3)

4)

Commercial logging by the community such as Ulin, Balau, Bangkirai, Kruing and
Meranti,

Land clearing for community farming around the secondary forest

Illegal hunting of wild animal by local community that threatening the existence of the
elements of HCV 1, such as Kalaweit, Bear, Trenggiling, Kijang and Kancil.

Land clearing for community farming up to the riverside area. This will clear up the

buffer zone area that has a function to control the erosion and to filter land erosion.

The value of HCV must be protected from the threats that could potentially minimize or

dismiss such value. The main threat includes the change of land covers by the community as

well as the company. Socialization and control are necessary to be implemented to company

workers and the surrounding community.

Recommendations:

1.

Mapping and delineation of HCV area in the location permit of PT HAL. This must be

documented in the minutes of meeting of the delineation of HCV Area.

. To declare HCV drea that has been delineated and to map such drea in the official HCV

map of PT HAL.

3. To install the boundary of HCV area permanently.

Develop a management plan and monitoring HCV.

5. To inform the existence of HCV area in the concession indicated boundary of HCV area,

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL

the function and value of HCV area to the company workers and community.

Rehabilitation of buffer zone area and degraded river with vegetative approach.

. No land conversion in the area that consists of Pusik (pohon madu) or old grave.

Page | 32
RSPO

5. Internal Responsibility

Formal signing off by assessors and company

These document its summary of SEIA (Social Environmental Impact Assessment) and High
Conservation Value (HCV) of PT Harisa Agro Lestari.

a

Iwan Setiawan Nandang Mulyana Dr. IR.H‘Jailani, MP
Team Leader HCV Team Leader SIA Team Leader SEIA
(Provisional ALS 15039IS) Dated on : 2 July 2015 Dated on : 2 July 2015
Dated on : 2 July 2015

Statement of acceptance of responsibility for assessment

Assessment result document on SIA (Social Impact Assessment) Assessment and High
Conservation Value (HCV) in PT Harisa Agro Lestari by Aksenta, will be applied as one of

the guidelines in managing palm oil plantation in PT Harisa Agro Lestari.

onson Dita Galina
Coordinator of Estate operational Coordinator of Sustainability
Dated on : 2 July 2015 Dated on : 2 July 2015

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 33
Abbreviation
ALS
AMDAL
APL
BKSDA
BPN
CD/CSR
FPIC
GHG
HAL
HCV
HGU

HP

HPK
IPK

IUP
IUPHHK
LSM
LUCA
NCW
NGO
PIC
RSPO
SEIA
SIA
SIUP
SOP
TDP

RSPO

: Assessor Licensing Scheme

: Analisis Mengenai Dampak Lingkungan
: Areal Penggunaan Lain

: Balai Konservasi Sumber Daya Alam

: Badan Pertanahan Nasional

: Community Development/Corporate Social Responsibility
: Free Prior and Informed Consent

: Green House Gas

: Harisa Agro Lestari

: High Conservation Value

: Hak Guna Usaha

: Hutan Produksi

: Hutan Produksi Konversi

: Izin Pemanfaatan Kayu

: Izin Usaha Perkebunan

: Izin Usaha Pemanfaatan Hasil Hutan Kayu
: Lembaga Swadaya Masyarakat

: Land Use Change Analysis

: National Corruption Watch

: Non Government Organization

: Person in Charge

: Roundtable on Sustainable Palm Oil

: Social Environment Impact Assessment
: Social Impact Assessment

: Surat Izin Usaha Perdagangan

: Standard Operational Procedures

: Tanda Daftar Perusahaan

RSPO NPP - Summary Report of SEIA & HCV Assessment PT HAL Page | 34
